The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on February 20, 2020, which may be
different from its entry on the record.




IT IS SO ORDERED.

Dated: February 20, 2020




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO

 In re:                                                  )             Chapter 7
                                                         )
 CARLOS E. RIVERA, JR.,                                  )             Case No. 19-41632
     Debtor.                                             )
                                                         )             Judge Arthur I. Harris
                                                         )
 PATRICIA GARCAR,                                        )
     Plaintiff.                                          )             Adversary Proceeding
                                                         )             No. 19-4042
 v.                                                      )
                                                         )
 CARLOS E. RIVERA, JR.,                                  )            PRETRIAL MINUTES AND
     Defendant.                                          )            TRIAL SCHEDULING
                                                         )            ORDER

          APPEARANCES BY:                   J. Zomoida, for plaintiff
                                            B. Copeland, for defendant

          The Court held a pretrial conference on February 12, 2020. The plaintiff’s

attorney orally withdrew the request for a jury trial. In order to secure the just,

speedy, and inexpensive determination of this matter, the parties are directed to




19-04042-tnap         Doc 12       FILED 02/20/20            ENTERED 02/20/20 11:08:33                Page 1 of 5
comply with the following deadlines and instructions, which supersede any prior

deadlines or instructions issued by the Court:

      (1) INITIAL DISCLOSURES. The Court has determined that compliance

with the requirements of Fed. R. Civ. P. 26(a)(1) in this proceeding is not

necessary.

      (2) DISCLOSURE OF EXPERTS. No later than March 18, 2020, any party

intending to present expert testimony shall comply with the disclosure

requirements of Fed. R. Civ. P. 26(a)(2), made applicable to this matter under

Bankruptcy Rules 7026 and 9014.

      (3) DISCOVERY. All discovery, including depositions of fact and expert

witnesses, shall be completed on or before April 17, 2020.

      (4) DISPOSITIVE MOTIONS. The deadline for filing dispositive motions

is May 18, 2020. Briefs in opposition are due June 8, 2020. Optional reply briefs

are due June 22, 2020. No other briefs may be filed without leave of the Court.

      (5) FINAL PRETRIAL CONFERENCE. A final pretrial conference will be

held only if a party requests it. Any party desiring a final pretrial conference shall

be responsible for conferring with the remaining counsel and contacting the

Courtroom Deputy, Ms. Stephanie Zelman-Thanasiu, [(216) 615-4402] to schedule

a final pretrial conference.



                                           2


19-04042-tnap   Doc 12    FILED 02/20/20       ENTERED 02/20/20 11:08:33    Page 2 of 5
      (6) TRIAL. Trial is scheduled to begin on at 1:00 P.M. on September 16,

2020, at the Nathaniel R. Jones Federal Building & U.S. Courthouse, Third Floor

Courtroom, 10 East Commerce Street, Youngstown, Ohio 44503.

      (7) ADDITIONAL TRIAL-RELATED FILING REQUIREMENTS.

      (A) STIPULATIONS OF FACT. On or before September 9, 2020, the

parties are to file Stipulations of Fact or, in the alternative, a Joint Statement that

all material facts are disputed. In addition, the parties may agree to have the matter

resolved solely on the basis of their Stipulations of Fact without a trial. If this is

the case, the parties should so indicate in the Stipulations of Fact, which should be

submitted no later than September 9, 2020.

      (B) WITNESS LISTS. On or before September 9, 2020, each party shall

file and serve a witness list, including the name of each individual the party intends

to call as a witness, together with a statement of the issues about which the witness

is expected to testify. Witnesses who are not properly listed will not normally be

permitted to testify at trial. This paragraph does not apply to witnesses called

solely for impeachment or rebuttal.

      (C) TRIAL BRIEFS. On or before September 9, 2020, each party shall file

and serve a trial brief that includes: a synopsis of the facts upon which the party

intends to prove its claim or defense; specific citations of statutes, case law, or



                                            3


19-04042-tnap    Doc 12    FILED 02/20/20       ENTERED 02/20/20 11:08:33     Page 3 of 5
other legal authorities upon which the party relies; and a discussion of any

anticipated evidentiary issues.

      (D) EXHIBIT LISTS. On or before September 9, 2020, the parties shall

file and serve a list of each party's exhibits, as well as any Joint Exhibits. Exhibits

that are not disclosed will not normally be admitted into evidence at trial. This

paragraph does not apply to exhibits offered solely for impeachment or rebuttal.

      (E) EXHIBITS. On or before September 9, 2020, the parties shall deliver

to chambers, but not file, three complete sets of exhibits and serve a complete set

of exhibits on opposing counsel. Plaintiff’s exhibits shall be marked with numbers

and defendant's exhibits shall be marked with letters. Where there are multiple

plaintiffs or defendants, the exhibits shall be marked as ordered above, but with the

surname of the particular plaintiff or defendant added (for example, “Pl. Smith 1”

or “Def. Jones A”). Counsel for all parties should ensure that names of minors,

birth dates, social security numbers, taxpayer-identification numbers, and account

numbers are appropriately redacted pursuant to Bankruptcy Rule 9037.

      If any date indicated above creates a scheduling conflict, any party with such

a conflict shall be responsible for conferring with the remaining counsel and the

clerk’s office [(330) 742-0906] no later than March 20, 2020, to schedule an

acceptable alternate date.



                                           4


19-04042-tnap   Doc 12    FILED 02/20/20       ENTERED 02/20/20 11:08:33     Page 4 of 5
      This Order shall not be modified except by leave of Court upon good cause

shown. Failure to comply with this Order may result in dismissal of the action,



default judgment, assessment of costs and attorney fees, and other appropriate

sanctions.

      IT IS SO ORDERED.




                                          5




19-04042-tnap   Doc 12   FILED 02/20/20       ENTERED 02/20/20 11:08:33   Page 5 of 5
